-l>b-)N

\OOQ\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CaSe 19-50130-btb Doc 26 Entered 02/05/19 17:02:42 Page 1 of 4

CANDACE C. CARLYON, ESQ.
Nevada Bar No. 2666

TRACY M. O'STEEN, ESQ.
Nevada Bar No. 10949

CLARK HILL PLC

3800 Howard Hughes Parkway, Suite 500
Las Vegas, NV 89169

Telephone: (702) 862-8300
Facsimile: (702) 862-8400
CCarlyon@ClarkHill.com
TOSteen@ClarkHill.com

[Proposed] Counselfor Debtors in Possession
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re Case No.: BK-19-50130-btb
Chapter 11
DC SOLAR SOLUTIONS, INC.
Joint Administration with:
Debtor. 19-50102 e Inc.
19-50103 Dora

B

   

05-btb
1 5 75 Channel LLC

19-50
19-5013
19-501

LL<_:

Inc.
' Inc.

 

EX PAR TE APPLICATION FOR ORDER
SHORTEN]NG TIME TO HEAR
DEBTORS’ EMERGENCY MOTI()N FOR
ENTRY OF INTERIM AND FINAL
ORDERS (I) AUTHORIZING TI~IE
DEBTORS TO OBTA]N POSTPETITION
SECURED FINANC]NG, (II)
SCHEDULING FINAL HEAR[NG, AND
(III) GRANTING RELATED RELIEF

Hearing Date: N/A
Hearing Time: N/A

 

 

 

 

Double Jurnp, Inc., and certain of its affiliates listed in the above caption, debtors and

debtors-in-possession (collectively, the “Debtors”), by and through their proposed counsel, the law

 

firm of Clark Hill PLC, hereby submits their ex parte application (the “Application”) for an order

shortening time to hear their Emergency Motion for Entry of Interim and Final Orders (i)

 

\cOO\lO\U'I-AWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CaSe 19-50130-btb Doc 26 Entered 02/05/19 17:02:42 Page 2 of 4

Authorizing the Debtors to Obtain Postpetition Secured Financing, (ii) Scheduling Final Hearing,
and (iii) Granting Related Relief [ECF No. 23] (the “DIP Motion”).

This Application is made and based upon Rule 9006 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”), Rule 9006 of the Local Rules for the United States
Bankruptcy Court for the District of Nevada (the “Local Rules”), the Attomey Information Sheet
and declaration of Tracy M. O’Steen, Esq., filed contemporaneously herewith (the “M
Declaration”), the points and authorities set forth below, and the papers and pleadings on file
herein.

I.
LEGAL ARGUMENT

11 U.S.C. -§ 105 allows this court to issue such orders as are necessary to carry out the
provisions of this title. Banla'uptcy Rule 9006(c)(1) permits a bankruptcy court, for cause shown
and in its discretion, to reduce the period during which any notice is given in accordance with the

bankruptcy rules. Bankruptcy Rule 9006(0)(1) provides as follows:

Except as provided in paragraph (2) of this subdivision, when an act is required or
allowed to be done at or within a specified time by these rules or by a notice given
thereunder or by order of court, the court for cause shown may in its discretion
with or without motion or notice order the period reduced.

Fed. R. Bankr. P. 9006(c).

Local Rule 9006 provides further authority for shortening the time for a hearing.
According to Local Rule 9006(b), every application for an order shortening time must be
accompanied by a declaration stating the reasons for an expedited hearing. As set forth in the
Carlyon Declaration, there are compelling reasons for an expedited hearing on the motions
identified above. The Debtors are requesting that the DIP Motion be heard on shortened time as
such approval is necessary to provide for the operation of the Debtors’ business post-petition, to
finance the reorganization, to pay employees, to stabilize operations, and ultimately to allow for a
successful reorganization The Debtors are requesting that the DIP Motion be heard with the
Debtors’ other Initial Emergency Motions which are scheduled to be heard on February 8, 2019 at

10:00 a.m.

 

 

 

 

\DOO\]O\U\-b

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CaSe 19-50130-btb Doc 26 Entered 02/05/19 17:02:42 Page 3 of 4

Local Rule 9006 also requires the moving party to submit an “Attomey Inforrnation Sheet”
indicating whether opposing counsel was provided notice, whether opposing counsel consented to a
hearing on an order shortening time, the date opposing counsel was provided with said notice, and
how such notice was provided or attempted to be provided. An Attorney Inforrnation Sheet is being
filed contemporaneously with this Application.

Debtors will provide notice of the date and time of the hearing on the DIP Motion to the
Office of the U.S. Trustee, the parties directly affected by the DIP Motion, and the 20 largest
unsecured creditors of each of the Debtors. To the extent possible, such notice shall be provided

pursuant to Local Rule 9006(e) via email, facsimile, or overnight delivery.

[Remainder of Page intentionally left blank]

 

 

 

 

\COO\IO\LJ\~I>~UJN»-l

NN[\)NNNNNN»-\>-¢»-»-r-¢»-\»-¢)-l)->-¢
OO\]O\!ll-ldwl\)d-*O\GOO\]O\UILWN»~O

 

 

CaSe 19-50130-btb Doc 26 Entered 02/05/19 17:02:42 Page 4 of 4

lI.
CONCLUSION
Debtors respectfully request that this Court grant the Application and issue an order
shortening time to hear the D[P Motion on February 8, 2019 at 10:00 a.m., and for such other relief
as the court deems just and proper.

Respectfully submitted this Sth day of February 2019.

CLARK HILL PLC
/s/ Tracy M O ’Steen

 

CANDACE C. CARLYON, ESQ.
Nevada Bar No. 2666

TRACY M. O’STEEN, ESQ.

Nevada Bar No. 10949

3800 Howard Hughes Parkway, Suite 500
Las Vegas, NV 89169

Telephone: 702-862-8300

Facsimile: 702-862-8400
CCarlvon@ClarkHill.com

TOSteen@ClarkHill.com

[Proposed] Counselfor Debtors in Possession

 

